Case 8:21-cv-00066-DOC-ADS Document 14 Filed 03/19/21 Page 1 of 1 Page ID #:36




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   3    Amanda Seabock, Esq., SBN 289900
   4    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
        AmandaS@potterhandy.com
   6    Attorneys for Plaintiff
   7                          UNITED STATES DISTRICT COURT
   8                         CENTRAL DISTRICT OF CALIFORNIA

   9
        LUIS MARQUEZ                                     Case: 8:21-cv-00066-DOC-ADS
 10
                Plaintiff,                               Plaintiff’s Notice of Voluntary
 11
          v.                                             Dismissal With Prejudice
 12
        TIEN SENG INTERNATIONAL,                         Fed. R. Civ. P. 41(a)(1)(A)(i)
 13     INC., a California Corporation

 14             Defendant.
 15
 16            PLEASE TAKE NOTICE that Plaintiff Luis Marquez, hereby
 17    voluntarily dismisses the above captioned action with prejudice pursuant to
 18    Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19            Defendant TIEN SENG INTERNATIONAL, INC., a California
 20    Corporation has neither answered Plaintiff’s Complaint, nor filed a motion
 21    for summary judgment. Accordingly, this matter may be dismissed without
 22    an Order of the Court.
 23    Dated: March 19, 2021                 CENTER FOR DISABILITY ACCESS
 24
 25                                          By: /s/ Amanda Seabock
                                             Amanda Seabock
 26
                                             Attorney for Plaintiff
 27
 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
